DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Election/Restrictions
3.	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3, 7, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the originally filed specification does not disclose “a space is provided between the resin and the case, and air can flow to the space via the at least one through-hole” as claimed.

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a space is provided between the resin and the case, and air can flow to the space via the at least one through-hole” as recited in newly added claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1-2, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al. (U.S. PG. Pub. No. 2011/0215891 A1) in view of Sakuma et al. (U.S. PG. Pub. No. 2015/0348694 A1).
With respect to claim 1, Sundstrom et al., hereinafter referred to as “Sundstrom,” teaches an inductor (Figs. 1-5) comprising:
a magnetic substance core 20;
a coil 18 that is wound around the magnetic substance core or wound on a surface of the magnetic substance core;
a case 14 that has a body at least partially formed from conductive substance, storing the magnetic substance core and the coil therein, wherein the case has an opened surface 19, and has at least one through-hole 24A and or 24B passing from an outer surface to an inner surface in at least one of a bottom surface or sides other than the opened surface; and
a resin 14 that is formed from a first resin which is an insulator, is located within the case, covering the magnetic substance core and the coil,
wherein the resin is provided between the at least one through-hole and the coil, and
the resin is provided between the at least one through-hole and the magnetic substance core (paras. [0019], [0022], [0035], and [0038]). Sundstrom does not expressly teach a case has at least one through-hole for air flow via the at least one through-hole.
Sakuma et al., hereinafter referred to as “Sakuma,” teaches an inductor (FIGs. 1-3), wherein a case 7 has at least one through-hole 8c passing from an outer surface to an inner surface in at least one of a bottom surface or sides, for air flow via the at least one through-hole (abstract, para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the through-hole as taught 
With respect to claim 2, Sundstrom in view of Sakuma teaches the inductor according to claim 1, wherein the resin is formed by casting the first resin into the case (Sundstrom, paras. [0019] and [0035]). The limitation “cast resin is formed by casting the first resin into the cast case” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966
With respect to claim 3, Sundstrom in view of Sakuma teaches the inductor according to claim 1, wherein a whole of the case is formed from conductive substance (Sundstrom, para. [0038]).
With respect to claim 7, Sundstrom in view of Sakuma teaches the inductor according to claim 1,
wherein a potential difference between both sides of the coil is 100 Vrms or higher Sakuma, para. [0037]). Sundstrom in view of Sakuma teaches the inductor structure as claimed. Accordingly, the inductor of Sundstrom in view of Sakuma would have the limitation of claim 7.
With respect to claim 18, Sundstrom in view of Sakuma teaches the inductor according to claim 1, wherein the coil is a solenoidal coil 20d and or 20e or a planar coil (Sakuma, see. FIGs. 5(a) para. [0043]).

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (U.S. PG. Pub. No. 2013/0249303 A1) in view of Sundstrom in view of Sakuma.

With respect to claim 19, Keeling et al., hereinafter referred to as “Keeling,” teaches a wireless power transmission device (e.g. FIG. 5D) comprising the inductor (coil module 540d) (para. [0071]). Keeling does not expressly teach an inductor according to claim 1.
Sundstrom in view of Sakuma teaches an inductor according to claim 1 (Sundstrom, paras. [0019], [0022], [0035], and [0038], Sakuma, para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inductor as taught by Sundstrom in view of Sakuma to the wireless power transmission device of Keeling to protect the inductor from foreign objects, such as moisture and dust.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837